Citation Nr: 0839505	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vision loss 
(claimed as tunnel vision).

3.  Entitlement to service connection for ocular migraine 
headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from January 2004 and July 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming which denied the benefits sought on 
appeal.  The veteran appealed those decisions to the BVA and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years after service, and is not shown to be 
causally or etiologically related to service. 

2.  The veteran's decreased visual acuity is due to 
refractive error and is not a disability for the purposes of 
entitlement to VA compensation benefits.   

3.  Ocular migraine headaches were not manifested during 
service or for many years thereafter, and are not shown to be 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).  

2.  Service connection for decreased visual acuity due to 
refractive error is precluded by governing regulations 
providing for compensation.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

3.  Ocular migraine headaches were not incurred in or 
aggravated active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in December 2003 with regard to the issues of bilateral 
hearing loss and vision loss, and in March 2005 with regard 
to the issue of ocular migraine headaches.  In March 2006, 
the veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  Thus, VA 
has satisfied its duty to notify the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains reports of VA examinations 
performed in April 2005.  The examination reports obtained 
are fully adequate and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the veteran's appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic disorders of the nervous system such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

The veteran has claimed entitlement to hearing loss due to 
exposure to noise from the fans and motors of projection 
equipment during active service, as well as noise from 
aircraft flights.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Service medical records contain no evidence of complaints, 
treatment or diagnosis of hearing loss.  A service Report of 
Medical Examination for separation purposes dated in 
September 1966 reflects that audiometric testing showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
20
10
10
10
10

The veteran's ears were clinically evaluated as normal.  A 
service Report of Medical History for separation purposes 
dated in September 1966 reflects that the veteran checked the 
'no' box for ear, nose or throat trouble and hearing loss.  

Private medical records from Dr. S.N.B. dated in July 1996 
reflect that the veteran was assessed with hearing 
impairment.  Private medical records from Dr. T.C.L. dated in 
August 1996 reflect that the veteran had normal hearing 
thresholds to 1500 Hz in the right ear, with normal 
thresholds to 2000 Hz in the left.  Severe sensorineural 
hearing loss was then evident in the very high frequencies 
bilaterally.  

An October 2004 report of an examination performed by Dr. 
S.W.D. concluded with an opinion that some of the veteran's 
hearing loss was secondary to the exposure to noise while in 
the military based on his history and examination.  It was 
noted that unfortunately the veteran did not have an 
audiogram from 1961 to 1966, and that the hearing loss was 
based on his history and examination.  It was concluded that 
it was as likely as not caused by damage to the ears from 
noise exposure while in the military from the veteran's 
history.

The veteran underwent a VA examination in April 2005.  He 
reported difficulty hearing his machines at work and 
misunderstanding speech sometimes, particularly from his 
wife.  He claimed that he first noticed hearing loss in the 
early 1990's.  He stated that he was exposed to projection 
equipment which had loud fans and motors in service.  He 
reported that no ear protection was worn, but later in the 
examination he stated that he wore a headset similar to the 
one used for testing during the examination.  He stated that 
he flew places to brief staff on military prop airplanes.  He 
reported no occupational noise.  He stated that he wore 
protection while hunting.  

Speech recognition testing showed scores of 86 percent for 
the right ear and 88 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows, 
with a right ear average of 61 decibels and a left ear 
average of 58 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
70
70
75
LEFT
20
25
60
70
75

The examiner diagnosed normal hearing from 250 to 500 Hz, 
mild loss at 1000-1500 Hz, severe sensorineural hearing loss 
from 2000 to 6000 Hz, and profound hearing loss at 8000 Hz in 
the right ear, as well as normal hearing from 250-1000 Hz, 
moderate sensorineural hearing loss at 1500 Hz, 
moderate/severe loss at 2000 Hz, and severe sensorineural 
loss at 3000-8000 Hz in the left ear.  

The examiner noted that there was no documentation of hearing 
problems during military.  In addition, the veteran was 
discharged with normal audiometric test results.  The 
examiner reasoned that it is unlikely that projection 
equipment would be loud enough to damage hearing, especially 
when the veteran wore headsets a lot of the time.  The 
examiner noted that loss would have started to show up by 
discharge anyway.  Reviewing the veteran's tests dated as far 
back as 1996, the examiner noted that there appears to be a 
continued decrease in hearing, bilaterally, that is 
consistent with a progressive hearing loss, not noise induced 
hearing loss, particularly since the veteran reported limited 
noise exposure for years.  The examiner opined that the 
veteran's hearing loss is not likely due to his military 
service. 

The Board notes that the lack of any evidence of continuing 
bilateral hearing loss for nearly 30 years between the period 
of active duty and the evidence showing bilateral hearing 
loss is itself evidence which tends to show that no bilateral 
hearing loss was incurred as a result of service.  Moreover, 
there is no medical evidence showing that bilateral hearing 
loss manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active 
service, and therefore service connection for bilateral 
hearing loss may not be presumed to have had its onset in 
service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any bilateral hearing loss during service in this case is 
supported by affirmative evidence, consisting of the 
separation examination report which included normal 
audiometric testing.  Although the veteran has asserted that 
his bilateral hearing loss is due to acoustic trauma in 
service, the fact remains, however, that there is no record 
of complaints of hearing loss during service, and he has not 
provided any medical evidence, whatsoever, showing findings 
or a diagnosis of bilateral hearing loss until July 1996.   

Finally, the Board believes it significant that the April 
2005 medical examiner opined that it is not likely that the 
veteran's bilateral hearing loss was incurred in service.  
This opinion was based on all of the evidence contained in 
the veteran's claims file, while the opinion from Dr. S.W.D. 
that the veteran's hearing loss was related to service was 
not based on such a review and was based solely on the 
history reported by the veteran.  For example, Dr. S.W.D. was 
under the impression that the veteran underwent no 
audiometric examinations between 1961 and 1966, while the 
record clearly reflects that not only did the veteran undergo 
such an examination at the time of his separation from 
service in 1966, but that the examination at that time showed 
normal hearing.  As such, the Board finds that the opinion 
rendered following the April 2005 VA examination has the 
greater probative value as to the etiology of the veteran's 
bilateral hearing loss and any relation it had to service.  
Accordingly, service connection for bilateral hearing loss is 
not warranted.

The Board has considered the veteran's own lay statements to 
the effect that his bilateral hearing loss is causally 
related to his active service.  However, it is noted that the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

Vision Loss

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992); Veterans Benefits Administration (VBA) 
Manual M21-1MR ("M21-1MR"), Part III, iv.4.B.10.d.  Thus, 
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

An undated service medical record reflects that the veteran 
complained of episodes of blurring out of peripheral vision 
and eye strain.  The veteran's vision without correction was 
20/20 in both eyes.  The examiner diagnosed hyperopia, 
astigmatism, and ciliary muscle spasm.  A service Report of 
Medical Examination dated in September 1966 for separation 
purposes reflects that the veteran's eyes were clinically 
evaluated as normal and the veteran's distant vision was 
20/20 for both eyes.  A service Report of Medical History 
dated in September 1966 for separation purposes reflects that 
the veteran complained of eye trouble.  

Private medical records from Sheridan Eyecare Center dated in 
November 1987 reflect that the veteran was assessed with 
tunnel vision.  

VA outpatient treatment records dated in November 2003 
reflect that the veteran noted a visual disturbance in the 
left eye.  He stated that he did not lose his vision 
completely, as he could see out of the upper outer aspect of 
the eye.  He reported that the symptoms lasted 2 to 3 minutes 
and then cleared.  He stated that the right eye seemed 
unaffected.  He reported intermittent tunnel vision over the 
years.  The examiner assessed singular, left-sided visual 
disturbance.  The veteran underwent a VA optometry consult in 
November 2003.  He reported an increase in floaters in the 
right eye and almost complete loss of vision in the left eye.  
Corrected visual acuity was 20/20 in the right eye and 20/15 
in the left eye.  The examiner assessed hyperopia with 
astigmatism, presbyopia, and photophobia.  

The veteran underwent a VA examination in April 2005.  He 
reported tunnel vision lasting 15-30 minutes in each eye 
about twice per month.  Corrected visual acuity was 20/15 for 
both eyes at distance and 20/20 for both eyes near.  The 
examiner diagnosed hyperopic astigmatic presbyope.  

While it is clear that during service, the veteran complained 
of episodes of blurring out of peripheral vision and eye 
strain, the objective medical evidence does not indicate that 
any current refractive error is due to any superimposed eye 
disability sustained during service.  As the VA examiner 
stated, the veteran's refractive error is due to his 
hyperopic astigmatism presbyope which is corrected with 
glasses.  The examiner did not identify any other ocular 
findings.  Therefore, the veteran's claim of service 
connection for defective vision is based upon refractive 
errors of the eye, and the veteran's claim must be denied as 
a matter of law.

Migraine Headaches

An undated service medical record reflects that the veteran 
complained of frontal headaches.  In March 1963, the veteran 
complained of headaches.  A service Report of Medical 
Examination for separation purposes dated in September 1966 
reflects that the veteran's head, face, neck, and scalp were 
clinically evaluated as normal.  A service Report of Medical 
History dated in September 1966 for separation purposes 
reflects that the veteran checked the 'no' box for frequent 
or severe headache.  

VA outpatient treatment records dated in November 2003 
reflect that the veteran was assessed with headaches.  

The veteran underwent a VA examination in April 2005.  He 
reported that ocular migraine headaches started in the 
1960's.  He stated that he had headaches 1 to 2 times per 
month with duration of 15-30 minutes.  Following physical 
examination, the examiner diagnosed ocular migraine 
headaches.  The examiner opined that the ocular migraine 
headaches were not at least as likely as not due to time in 
service.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
headaches are etiologically related to service or any 
incident therein.  The Board notes that the veteran 
complained of headaches in service in March 1963.  However, 
on separation from service, the head, face, neck, and scalp 
were clinically evaluated as normal.  These clinically normal 
findings on separation examination are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no headaches were present at that time.  The 
Board views the examination report as competent evidence that 
there were no headaches at that time.  Also of significance 
is the fact that at the time of separation, the veteran did 
not report any complaints related to headaches.  This 
suggests that the veteran himself did not believe that he had 
any ongoing headaches at that time.  

Moreover, the Board notes that the lack of any evidence of 
ocular migraine headaches for over 37 years between the 
period of active duty and the evidence showing ocular 
migraine headaches is itself evidence which tends to show 
that no ocular migraine headaches were incurred as a result 
of service.  Although the record presents valid findings of 
current ocular migraine headaches, the span of time between 
the claimed injury and the medical documentation of ocular 
migraine headaches is a significant factor that weighs 
against a claim of service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  None of the aforementioned 
medical evidence suggests a link between the veteran's ocular 
migraine headaches and service.  

While acknowledging the veteran's belief that his ocular 
migraine headaches are due to service, it is well established 
that as a layperson, the veteran is not considered capable of 
opining as to the nature or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, service 
connection for ocular migraine headaches is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for vision loss is denied.  

Service connection for ocular migraine headaches is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


